


110 HR 2978 IH: To prohibit United States assistance for the Palestinian

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2978
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States assistance for the Palestinian
		  Authority and for programs, projects, and activities in the West Bank and Gaza,
		  unless certain conditions are met.
	
	
		1.Prohibition on United States
			 assistance for the Palestinian Authority and the West Bank and
			 GazaNotwithstanding any other
			 provision of law, United States assistance may not be provided directly or
			 indirectly to the Palestinian Authority (or to any successor or related entity)
			 or for programs, projects, and activities in the West Bank or Gaza unless the
			 President determines and certifies to the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the Senate
			 that—
			(1)the leadership of
			 the Palestinian Authority—
				(A)is not tainted by violence;
				(B)has publicly
			 rebuked Palestinian violence and terror;
				(C)has ended hateful
			 incitement; and
				(D)has taken all
			 actions within its capacity to dismantle the infrastructure of terrorism; and
				(2)the violence in
			 the West Bank and Gaza has subsided.
			
